Case 2:20-cv-00949-KM-ESK Document 31 Filed 03/04/21 Page 1 of 22 PageID: 302




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


OLUKAYODE D. OJO and
OLATUNBOSUN G. OJO,

      Plaintiffs,
                                                 Civ. No. 20-00949 (KM) (ESK)
      v.
                                                            OPINION
MILROSE 179 HARRISON, LLC, and
EHRLICH, PETRIELLO, GUDIN, &
PLAZ,

      Defendants.


KEVIN MCNULTY, U.S.D.J.:
      The plaintiffs, Olukayode D. Ojo and Olatunbosun G. Ojo, rented an
apartment owned by Milrose 179 Harrison, LLC. Disputes arose over the
habitability of the apartment and the Ojos’ refusal to pay rent. Milrose, though
its counsel, Ehrlich, Petriello, Gudin, & Plaz, then initiated an action against
the Ojos in New Jersey landlord-tenant court, resulting in the Ojos vacating the
apartment. Now in this Court, the Ojos, proceeding pro se, have sued Milrose
and Ehrlich for claims arising from the disputes and the state landlord-tenant
case. Milrose and Ehrlich move to dismiss. (DE 17.)1 For the following reasons,
the motion to dismiss is GRANTED IN PART and DENIED IN PART.




1     Certain citations to the record are abbreviated as follows:
      DE = docket entry
      Compl. = Complaint (DE 1)
      Mot. = Defendants’ Brief in Support of their Motion to Dismiss (DE 17-5)
      Opp. = The Ojos’ Brief in Opposition to Milrose and Ehrlich’s Motion (DE 25)
      Lease = Lease Agreement (DE 4-1)
      Filing = Summary Dispossession Action Complaint (DE 4-3)
Case 2:20-cv-00949-KM-ESK Document 31 Filed 03/04/21 Page 2 of 22 PageID: 303




  I.   BACKGROUND
       The allegations of the Complaint are assumed to be true for purposes of
this motion. See Section II, infra.
       Milrose owned an apartment building in New Jersey. (Compl. ¶ 7.) The
Ojos signed a lease for a unit in that building in December 2017. (Id. ¶ 8.)
Beginning in July 2019, Milrose failed to maintain the premises or correct a
bed bug/vermin problem, and the Ojos repeatedly complained. (Id. ¶¶ 17–19.)
       By December 2019, it became clear to the Ojos that Milrose would not
respond, so they withheld rent for that month. (Id. ¶ 22.) In response, Milrose
threatened to evict the Ojos, demanded rent exceeding the agreed-upon rent,
and threatened to charge additional fees. (Id. ¶ 23.) Then, Milrose hired the
Ehrlich law firm to initiate a summary dispossess action. (Id. ¶¶ 24–26.) The
Ojos did not appear but instead paid the rent and vacated the premises, so the
action was dismissed. (Id. ¶ 30; Filing at 1.)
       The Ojos then sued Milrose and Ehrlich in this Court, asserting claims
for (1) breach of contract, (2) wrongful ouster, (3) negligence in maintaining the
apartment, (4) “refusal to repair the apartment” (a specific breach of contract),
(5) conspiracy, (6) violations of the Fair Debt Collection Practice Act (“FDCPA”),
15 U.S.C. §§ 1692–1692o, and the New Jersey Consumer Fraud Act (“NJCFA”),
N.J. Stat. Ann. § 56:8-1 et seq., and (7) violations of the Consumer Leasing Act
(“CLA”), 15 U.S.C. §§ 1667 et seq., and the New Jersey Truth-in-Renting Act
(“NJTIRA”), N.J. Stat. Ann. § 46:8-43 et seq. (Compl. ¶¶ 32–64.) The parties are
not of diverse citizenship, so the Ojos rely on federal-question and
supplementary jurisdiction. (Id. ¶¶ 2, 4–6.) Milrose and Ehrlich move to
dismiss.
 II.   STANDARD OF REVIEW
       Federal Rule of Civil Procedure 8(a) does not require that a pleading
contain detailed factual allegations but “more than labels and conclusions.”
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The allegations must raise
a claimant’s right to relief above a speculative level, so that a claim is “plausible



                                         2
Case 2:20-cv-00949-KM-ESK Document 31 Filed 03/04/21 Page 3 of 22 PageID: 304




on its face.” Id. at 570. That standard is met when “factual content [] allows the
court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Rule 12(b)(6)
provides for the dismissal of a complaint if it fails to state a claim. The
defendant bears the burden to show that no claim has been stated. Davis v.
Wells Fargo, 824 F.3d 333, 349 (3d Cir. 2016). I accept facts in the complaint
as true and draw reasonable inferences in the plaintiff’s favor. Morrow v.
Balaski, 719 F.3d 160, 165 (3d Cir. 2013) (en banc).
III.   DISCUSSION
       This case is a landlord-tenant dispute, in which state law claims
predominate; I state for the guidance of these pro se plaintiffs that, absent an
independent basis for federal-court jurisdiction, such claims would ordinarily
be filed in state court. I therefore assess first whether the federal FDCPA and
CLA claims, which would be the only source of federal jurisdiction, are
plausibly alleged. (Sections III.A, III.B) Because one such federal claim (the
FDCPA claim) is sufficiently alleged, I then proceed to analyze the state-law
causes of action. (Section III.C)
    A. FDCPA
       The Ojos assert a claim under the FDCPA.2
       “The FDCPA protects against abusive debt collection practices by
imposing restrictions and obligations on third-party debt collectors.” Riccio v.
Sentry Credit, Inc., 954 F.3d 582, 585 (3d Cir. 2020) (en banc). “To prevail on
an FDCPA claim, a plaintiff must prove that (1) she is a consumer, (2) the
defendant is a debt collector, (3) the defendant’s challenged practice involves an
attempt to collect a ‘debt’ as the [FDCPA] defines it, and (4) the defendant has
violated a provision of the FDCPA in attempting to collect the debt.” Barbato v.
Greystone Alliance, LLC, 916 F.3d 260, 265 (3d Cir. 2019) (citation omitted).




2     The FDCPA is combined in Count 6 with a state law claim under the Consumer
Fraud Act, which is discussed separately herein. See Section III.C.5, infra.


                                         3
Case 2:20-cv-00949-KM-ESK Document 31 Filed 03/04/21 Page 4 of 22 PageID: 305




      Defendants do not dispute elements (1) and (3). (Mot. at 7.) The Ojos are
consumers. 15 U.S.C. § 1692a(3) (defining consumer as “any natural person
obligated to pay any debt”). Unpaid rent is a debt. Rodriguez v. Maharaj, Civ.
No. 20-04666, 2021 WL 508611, at *4 (D.N.J. Feb. 11, 2021) (collecting cases);
see 15 U.S.C. § 1692a(5) (defining debt as “any obligation to pay money arising
out of a transaction”). So the remaining issues are elements (2) and (4):
whether Milrose and Ehrlich are “debt collectors,” and whether the Ojos have
adequately alleged a violation of a section of the FDCPA.
             Debt Collector
      Milrose is not a debt collector, but Ehrlich is.
      “Debt collector” can mean any person “who regularly collects or attempts
to collect, directly or indirectly, debts owed or due or asserted to be owed or
due another.” 15 U.S.C. § 1692a(6). “Creditors,” defined in part as those “to
whom a debt is owed,” id. § 1692a(4), are not considered “debt collectors.”
Tepper v. Amos Fin., LLC, 898 F.3d 364, 366 (3d Cir. 2018). This is because the
FDCPA is focused on “third party collection agents working for a debt owner—
not on a debt owner seeking to collect debts for itself.” Henson v. Santander
Consumer USA Inc., 137 S. Ct. 1718, 1721 (2017). Accordingly, landlords, like
Milrose, seeking to collect rent (a debt) owed directly to them from tenants are
creditors, not debt collectors. Rodriguez, 2021 WL 508611, at *4. The FDCPA
claim against Milrose will be dismissed.
      Law firms acting on behalf of landlords, however, can qualify as debt
collectors. Id. The Supreme Court has held that “a lawyer who regularly tries to
obtain payment of consumer debts through legal proceedings is a lawyer who
regularly ‘attempts’ to ‘collect’ [] consumer debts” on behalf of a client. Heintz v.
Jenkins, 514 U.S. 291, 294 (1995). Reasoning from Heintz, the New Jersey
Supreme Court held that lawyers representing landlords in summary
dispossess actions are debt collectors. Hodges v. Sasil Corp., 915 A.2d 1, 10
(N.J. 2007). The court explained that “the summary dispossess action is [] a
powerful debt collection mechanism” and “designed to secure performance of



                                          4
Case 2:20-cv-00949-KM-ESK Document 31 Filed 03/04/21 Page 5 of 22 PageID: 306




the rental obligation.” Id. (citation omitted). I am not bound by Hodges, which
is a state supreme court ruling on a question of federal law. See Surrick v.
Killion, 449 F.3d 520, 535 (3d Cir. 2006). I find Hodges persuasive, however,
and federal courts in this District have uniformly adopted the holding of
Hodges. Rodriguez, 2021 WL 508611, at *4; Livingstone v. Haddon Point
Manager, LLC, Civ. No. 19-13412, 2020 WL 902218, at *5 (D.N.J. Feb. 25,
2020); Crenshaw v. Computex Info. Servs., Inc., Civ. No. 10-1493, 2011 WL
1640175, at *4–5 (D.N.J. Apr. 30, 2011).
      Accordingly, I find that Ehrlich is adequately alleged to have acted as a
debt collector when it represented Milrose in the summary dispossess action.
Drawing inferences in the Ojos’ favor, I can infer that summary dispossess
actions are part of Ehrlich’s practice, such that it “regularly” engages in that
debt collection activity. 15 U.S.C. § 1692a(6); Hodges, 915 A.2d at 10. Thus,
Ehrlich acted as a debt collector subject to the FDCPA.
            FDCPA Violations
      The Ojos must also allege that Ehrlich violated one or more of the
prohibitions contained in the FDCPA. Barbato, 916 F.3d at 265. The Complaint
is not as specific as it might be, but because the Ojos appear pro se, I construe
it liberally and “apply the applicable law, irrespective of whether the pro se
litigant has mentioned it by name.” Dluhos v. Strasberg, 321 F.3d 365, 369 (3d
Cir. 2003); see also Rodriguez, 2021 WL 508611, at *5 (analyzing pro se
complaint for FDCPA violations even when the complaint did not specify them).
In that process, I am aided by the Ojos’ brief, which identifies four claimed
FDCPA violations. (Opp. at 7.) I address each in turn, and find that two of them
may be plausibly inferred from the complaint.
            a. § 1692d
      The Ojos allege that Ehrlich violated § 1692d, which provides that “[a]
debt collector may not engage in any conduct the natural consequence of
which is to harass, oppress, or abuse any person in connection with the
collection of a debt.” Generally, a nonfrivolous lawsuit alone does not qualify as



                                         5
Case 2:20-cv-00949-KM-ESK Document 31 Filed 03/04/21 Page 6 of 22 PageID: 307




harassing or abusive conduct. Shaw v. Hayt, Hayt & Landau, LLC, No. 20-cv-
00115, 2021 WL 531961, at *9 (W.D. Pa. Feb. 12, 2021); Harvey v. Great
Seneca Fin. Corp., 453 F.3d 324, 330 (6th Cir. 2006); see Gross v. Maitlin, 519
F. App’x 749, 751 (3d Cir. 2013) (per curiam) (“Maitlin’s court-authorized
attempt to collect a judgment does not constitute harassment or abuse in
violation of § 1692d.”). Here, Ehrlich had a valid reason for bringing a summary
dispossess action—the Ojos had stopped paying rent. There may have been
defenses to the state action, though the Ojos did not pursue them. Be that as it
may, I cannot say that an action to recover rent that concededly was not paid
crosses the line to harassment, oppression, or abuse. Thus, the Ojos fail to
state a § 1692d claim.
             b. § 1692e
      The Ojos allege that Ehrlich violated § 1692e, which provides that “[a]
debt collector may not use any false, deceptive, or misleading representation or
means in connection with the collection of any debt.” The Ojos seem to allege
that Ehrlich violated § 1692e by demanding, via the summary dispossess
action, excess rent and extra fees. (See Compl. ¶¶ 23, 28; Opp. at 7.) A legal
filing that misstates the amount owed can qualify as a false, deceptive, or
misleading representation. Kaymark v. Bank of Am., N.A., 783 F.3d 168, 175,
177 (3d Cir. 2015), abrogated on other grounds by Obduskey v. McCarthy &
Holthus LLP, 139 S. Ct. 1029 (2019); see § 1692e(2)(A) (prohibiting the “false
representation of . . . [the] amount . . . of any debt”).
      A complaint that seeks fees not contemplated by a debtor’s contract with
the creditor may mispresent the amount owed for purposes of § 1692e. See
Kaymark, 783 F.3d at 175 (foreclosure complaint that demanded attorney’s
fees calculated in a way contrary to the mortgage contract). Here, however, the
Lease provided that late fees and attorney’s fees could be charged along with
overdue rent. (Lease at 5, 22.) As a result, there was no § 1692e violation when
the summary dispossess filing sought those fees.




                                          6
Case 2:20-cv-00949-KM-ESK Document 31 Filed 03/04/21 Page 7 of 22 PageID: 308




      The demand for overdue rent presents a closer question. The summary
dispossess action sought $1,946.88, a sum represented to be the Ojos’ monthly
rent payment that was due on December 1, 2019. (Filing at 2.) The Complaint
alleges that the rent was $1,900, not $1,946.88, per month. (See Compl. ¶¶ 11,
23; Opp. at 3–4.)
      Generally, when a communication sets forth a specific amount owed, and
the debtor does not actually owe that amount, there may be a § 1692e
violation, irrespective of the communicator’s knowledge of falsity. McLaughlin v.
Phelan Hallinan & Schmieg, LLP, 756 F.3d 240, 246 (3d Cir. 2014). Applying
that principle, courts have held that when a law firm claims in a court filing
that a tenant owes a certain amount of rent, but the amount is overstated, the
tenant has a claim that the firm falsely represented the amount of a debt, in
violation of § 1692e. Finch v. Slochowsky & Slochowsky, LLP, No. 19-CV-6273,
2020 WL 5848616, at *4 (E.D.N.Y. Sept. 30, 2020); Sanchez v. Ehrlich, No. 16-
cv-8677, 2018 WL 2084147, at *5 (S.D.N.Y. Mar. 29, 2018); Royal v. Duringer
L. Grp., PLC, No. 18-cv-00541, 2019 WL 1242447, at *3 (S.D. Cal. Mar. 18,
2019); cf. Psaros v. Green Tree Serv., LLC, Civ. No. 15-4277, 2015 WL 9412922,
at *5 (D.N.J. Dec. 21, 2015) (affidavit included with foreclosure action filing
that stated incorrect amount owed was actionable). Other courts, however,
have limited that principle, holding that attorneys are not liable for
representations in client affidavits as to the amount owed. Deere v. Javitch,
Block & Rathbone LLP, 413 F. Supp. 2d 886, 891 (S.D. Ohio 2006); Ducrest v.
Alco Collections, Inc., 931 F. Supp. 459, 462 (M.D. La. 1996). There is, to that
extent, a split in authority.
      For my part, I am constrained by three principles to conclude that the
Ojos have stated a § 1692e claim against Ehrlich.
      First, the Third Circuit’s standard for falsity is unforgiving. Put plainly, if
an amount demanded is inaccurate (or alleged to be inaccurate), it is
actionable. McLaughlin, 756 F.3d at 246. Contrary to the rule in some other
jurisdictions, I cannot now require a plausible factual allegation that Ehrlich



                                         7
Case 2:20-cv-00949-KM-ESK Document 31 Filed 03/04/21 Page 8 of 22 PageID: 309




knew the correct rent amount. See Deere, 413 F. Supp. 2d at 891; Ducrest, 931
F. Supp. at 462. Although the result may seem harsh, it is a product of the
statutory language that renders the FDCPA “a strict liability statute to the
extent it imposes liability without proof of an intentional violation” Allen ex rel.
Martin v. LaSalle Bank, N.A., 629 F.3d 364, 368 (3d Cir. 2011), and “a
statement is either true or false,” Jensen v. Pressler & Pressler, 791 F.3d 413,
420 (3d Cir. 2015).3
      Second, I must view Ehrlich’s representations from the perspective of the
least sophisticated consumer. Jensen, 791 F.3d at 420–22. From that
perspective, a consumer would not be able to understand that the rent
demanded was accurate. The filing only contains a conclusory statement that
$1,946.88 was the amount owed, and the balance sheet is more confusing than
clarifying because it shows a sudden jump in rent for December. The least
sophisticated consumer, with no more information than is in the balance sheet,
might well be confused as to why they owed that amount or could even perceive
that they were facing higher rent because of their nonpayment.4
      Third, and most crucial, I must accept as true the Ojos’ allegations that
they did not owe the rent demanded in the summary dispossess action and

3     As one court explained, this interpretation furthers the statutory purpose:
      [T]he statute places the burden on the debt collector to avoid collecting
      debt improperly, including attempting to collect debt that is not actually
      owed. A debt collector’s reliance on unverified information from the
      client, without more, is particularly problematic in the landlord-tenant
      context, where tenants risk not only damage to their credit, but possible
      loss of their homes as a result of misstatements of debt owed, and where
      landlords might profit from evicting tenants who pay below market rent.
Lee, 958 F. Supp. 3d at 531 n.2.
4      A false statement must also be “material when viewed through the least
sophisticated debtor’s eyes,” meaning “it has the potential to affect the decision-
making process of the least sophisticated debtor.” Jensen, 791 F.3d 421. An inflated
amount for the core debt obligation (rent) is material. The Ojos could reasonably have
believed, however, that the landlord was escalating the rent to coerce payment of
amounts not legitimately owed. Again, however, I address here only the adequacy of
the allegations; the actual facts must be developed through discovery.


                                           8
Case 2:20-cv-00949-KM-ESK Document 31 Filed 03/04/21 Page 9 of 22 PageID: 310




that Milrose increased the rent in response to their complaints. Here, the
Complaint is frankly weak; it does not support any calculation of the correct
amount due or analyze the landlord’s calculation, but merely states that
$1,946.88 is too much.
      Theoretically, I could resolve the issue based on documents properly
considered on a motion to dismiss, but the documents before me are not
sufficient for that purpose. The Lease that expired sometime before December
2019 had set the monthly rent at $1,800. (Lease at 2.) The balance sheet
attached to the summary dispossess filing shows that, for the prior six months,
Milrose had charged the Ojos monthly rent of $1,872. (Filing at 4.) Those
documents do not furnish a basis to look behind the Complaint’s allegation
that Ehrlich’s figure of $1,946.88 overstated the rent due.
      Because the documents provided are insufficient to establish the correct
amount due, and because the Ojos appear pro se, I will construe the allegations
in their favor and find them sufficient. Cf. Hopkins v. I.C. Sys., Inc., Civ. No. 18-
2063, 2020 WL 2557134, at *12 (E.D. Pa. May 20, 2020) (disputes over amount
owed under the lease were questions of fact precluding summary judgment). It
may be that the defendants have an explanation for the calculation of the
figure, but that explanation does not appear on the face of the Complaint or in
the documents I may consider on a motion to dismiss.
      Such explanations are therefore outside the scope of my current review.
Should the amount claimed be correct, that fact should be ascertainable and
provable by extrinsic evidence.5 Taking the allegations of the complaint as true,
however, the Ojos have stated an FDCPA claim based on a § 1692e violation.




5      Alternatively, at the stage of summary judgment or trial, even a bona fide error
in calculating the rent might support an affirmative defense to liability, “if the debt
collector shows by a preponderance of evidence that the violation was not intentional
and resulted from a bona fide error notwithstanding the maintenance of procedures
reasonably adapted to avoid any such error.” 15 U.S.C. § 1692k(c). It might also be
considered as a factor in fixing the amount of any liability. See § 1692(b)(2).


                                           9
Case 2:20-cv-00949-KM-ESK Document 31 Filed 03/04/21 Page 10 of 22 PageID: 311




             c. § 1692f
      The Ojos allege that Ehrlich violated § 1692f, which provides that “[a]
debt collector may not use unfair or unconscionable means to collect or
attempt to collect any debt.” As with § 1692e, a debt collector violates § 1692f
when it attempts to collect amounts not owed. Kaymark, 783 F.3d at 175–76;
see also Finch, 2020 WL 5848616, at *4 (law firm violated § 1692f by bringing
housing court action seeking rent which tenant alleged she did not owe). Thus,
because the Ojos allege that they did not owe $1,946.88 in rent for December
2019, they have stated a § 1692f claim against Ehrlich.
             d. § 1692g
      The Ojos allege that Ehrlich violated § 1692g, which provides that a debt
collector must provide the consumer with certain information in a written
notice either as the initial communication or “[w]ithin five days after the initial
communication.” § 1692(a). Section 1692g further provides that if the
consumer disputes the debt, certain protections are unlocked. Riccio, 954 F.3d
at 588–89. In particular, if the consumer disputes the debt in writing within 30
days of receiving the notice, the debt collector must cease collection efforts
until verifying the debt with the creditor and providing verification information
to the consumer. Id.; see also § 1692g(b). The Ojos argue that Ehrlich violated
§ 1692g by (1) failing to send a written notice with the required information,
and (2) commencing the summary dispossession action before the 30-day
period had expired. (Opp. at 7.)
      They are incorrect. Section 1692g is triggered only if there is an “initial
communication.” See § 1692(a) (listing information to be provided in “initial
communication” or within five days thereof); Sebrow v. Fein, Such, Kahn, &
Shephard, P.C., Civ. No. 10-215, 2010 WL 4553559, at *1 (D.N.J. Nov. 1, 2010)
(Sebrow I). By statute, however, “a formal pleading in a civil action shall not be
treated as an initial communication.” § 1692g(d). Accordingly, Ehrlich’s
summary dispossess filing cannot serve as an “initial communication” that
triggered § 1692g’s obligations. Sebrow I, 2010 WL 4553559, at *1.



                                        10
Case 2:20-cv-00949-KM-ESK Document 31 Filed 03/04/21 Page 11 of 22 PageID: 312




      The Complaint also alleges that the Ojos had a communication with
Ehrlich when they called Ehrlich’s offices and spoke with an employee about
their case. (Compl. ¶ 27.) The Ojos may be alleging that this phone call was
Ehrlich’s initial communication with them regarding their debt. Assuming that
is the theory, the Complaint fails to allege sufficient facts to support it. A debt
collector may comply with § 1692g if it provides the required information
during an oral initial communication. Sebrow v. Fein, Such, Kahn, & Shephard,
P.C., Civ. No. 10-215, 2011 WL 3439167, at *2 (D.N.J. Aug. 3, 2011) (Sebrow
II); see § 1692(a) (“[A] debt collector shall, unless the following information is
contained in the initial communication . . . , send the consumer a written
notice . . . .” (emphasis added)). The Complaint does not allege that the Ehrlich
employee failed to give the required information, see § 1692g(a)(1)–(5), so there
is no plausible § 1692g violation. Sebrow II, 2011 WL 3439167, at *2–3.
      Likewise, the Complaint does not allege that the Ojos disputed the debt
in writing to Ehrlich (or disputed the debt at all), which would trigger the 30-
day period when collections must cease. Riccio, 954 F.3d at 588–89. As a
result, Ehrlich was under no obligation to pause the summary dispossess
action.
      Accordingly, the Ojos have failed to state a § 1692g claim.
                                        ***
      To recap, the Ojos have stated an FDCPA claim against Ehrlich for
violations of §§ 1692e and 1692f. The remaining FDCPA claims will be
dismissed.
   B. CLA
      The Ojos assert a CLA claim in Count 7. (Compl. ¶¶ 60–64.) The CLA
imposes disclosure requirements on “consumer leases.” Miller v. Nissan Motor
Acceptance Corp., 362 F.3d 209, 216 (3d Cir. 2004). A “consumer lease” in
pertinent part “means a contract in the form of a lease or bailment for the use
of personal property.” § 1667(1). “Personal property” does not include “real




                                         11
Case 2:20-cv-00949-KM-ESK Document 31 Filed 03/04/21 Page 12 of 22 PageID: 313




property.” § 1667(4). Because the Ojos’ Lease concerned the use of real, not
personal, property, their Lease was not subject to the CLA.
      Accordingly, to the extent Count 7 asserts a CLA claim, it will be
dismissed.
   C. State-Law Claims
      Moving to the state-law claims, I address some preliminary matters
(Section III.C.1), before proceeding to the merits (Section III.C.2–7).
             Preliminary Matters
             a. Supplemental jurisdiction
      The Court is always obligated to examine its own subject matter
jurisdiction. As noted above, the parties are not alleged to be of diverse
citizenship, so diversity jurisdiction does not attach. See 28 U.S.C. § 1332(a). I
have found, however, that the Complaint states a federal FDCPA claim against
Ehrlich. A federal cause of action, of course, gives rise to federal-question
jurisdiction. 28 U.S.C. 1331. Where federal question jurisdiction exists, a
federal court may assert supplemental jurisdiction over associated state-law
claims “that are so related to claims in the action within such original
jurisdiction that they form part of the same case or controversy under Article III
of the United States Constitution.” 28 U.S.C. § 1367(a).
      The Ojos’ state claims arise from the same landlord-tenant dispute and
litigation that underlie the federal FDCPA claim. But if I may put it this way,
the federal claim, on which this court’s jurisdiction depends, is hanging by a
thread. The § 1692e and § 1692f theories are not very clearly alleged and
frankly have benefited from the leeway given to pro se pleadings. See
discussion supra.
      The federal FDCPA claim, moreover, applies only to Ehrlich; Milrose,
which is alleged to be the primary wrongdoer, is not liable under the FDCPA.
The state claims are the other way around; looking ahead, I find Milrose
potentially liable for the state claims, but have dismissed them against Ehrlich.
Thus, as to Ehrlich, this is a pure federal-law case, but as to Milrose it is a



                                         12
Case 2:20-cv-00949-KM-ESK Document 31 Filed 03/04/21 Page 13 of 22 PageID: 314




pure state-law case. Now it is true that supplemental jurisdiction “shall include
claims that involve the joinder or intervention of additional parties.” 28 U.S.C.
§ 1367(a). Still, the connection between the federal and state claims is
weakened by the lack of overlap in parties.
      So, without prejudging the matter, I caution these pro se plaintiffs that if
the federal claim should prove to be unsupported, the Court may be
constrained to dismiss the state claims as well. See 28 U.S.C. § 1367(c).
            b. Rooker-Feldman
      This Court is not empowered to hear appeals from state court judgments.
The existence of a prior, completed state-court action thus implicates the
Rooker-Feldman doctrine, under which “federal district courts are not amenable
to appeals from disappointed state court litigants.” Malhan v. Sec’y U.S. Dep’t of
State, 938 F.3d 453, 458 (3d Cir. 2019). At the outset, I must assure myself
that Rooker-Feldman does not apply before exercising jurisdiction over the case.
See Great W. Mining & Min. Co. v. Fox Rothschild LLP, 615 F.3d 159, 163 (3d
Cir. 2010). The doctrine applies to “[1] cases brought by state-court losers [2]
complaining of injuries caused by state-court judgments [3] rendered before the
district court proceedings commenced and [4] inviting district court review and
rejection of those judgments.” Malhan, 938 F.3d at 458 (citation omitted).
      The first and third elements are arguably met because the Ojos
commenced this litigation two days after they voluntarily dismissed the
landlord-tenant case. See id. at 459 (Rooker-Feldman applies when “the state
action has reached a point where neither party seeks further action” including
a “voluntary termination” (citation omitted)).
      The second and fourth elements are not met, however. Taking to heart
the Third Circuit’s admonition that the doctrine be applied narrowly, I observe
that this federal action is not attacking or seeking to reverse the state-court
judgment as such. See Great W. Mining, 615 F.3d at 167. Rather, the
Complaint largely seeks compensatory damages based on Milrose’s actions




                                        13
Case 2:20-cv-00949-KM-ESK Document 31 Filed 03/04/21 Page 14 of 22 PageID: 315




(primarily, its failure to maintain the premises). Thus, Rooker-Feldman does not
deprive me of jurisdiction.
            c. Entire Controversy Doctrine
      Milrose and Ehrlich argue that the Ojos had an opportunity to seek “a
rent abatement or any such relief from the alleged conditions of their tenancy”
in the landlord-tenant action, but “[b]y failing to appear, their right to seek an
abatement of rent from Defendant Milrose was effectively waived.” (Mot. at 11–
12.) This might be taken as an argument (or perhaps the reservation of an
argument) that the dismissal of the landlord-tenant action has preclusive
effect. This argument fails, at least at the motion to dismiss stage, for two
reasons.
      First, it is not adequately raised. Preclusion, which for New Jersey
judgments is most broadly applied under the entire controversy doctrine, is an
affirmative defense. Rycoline Prods., Inc. v. C & W Unlimited, 109 F.3d 883, 886
(3d Cir. 1997). As such, it must be raised a way that “gives fair notice of that
defense.” In re Frescati Shipping Co., 886 F.3d 291, 313 (3d Cir. 2018), aff’d
sub nom. CITGO Asphalt Refining Co. v. Frescati Shipping Co., 140 S. Ct. 1081
(2020). Milrose and Ehrlich cite no legal basis for their argument, and do not
cite any claim preclusion doctrine specifically. See id. (defense not adequately
raised when there was no “specific citation to the . . . defense or even a
description of the nature of the defense”). Moreover, there is a particular
danger that the Ojos would be prejudiced if I dismissed based on the defense.
To begin with, they appear pro se, heightening the need for defendants to
identify their defenses and articulate them clearly. And of course, because the
preclusion doctrines are affirmative defenses, they must be applied cautiously
at the motion-to-dismiss stage, and based on the face of the complaint itself.
See Rycoline, 109 F.3d at 886 (holding that if affirmative defense “is not
apparent on the face of the complaint, then it may not afford the basis for a
dismissal of the complaint under Rule 12(b)(6)”). That is not the case here.




                                        14
Case 2:20-cv-00949-KM-ESK Document 31 Filed 03/04/21 Page 15 of 22 PageID: 316




      Second, and regardless, the entire controversy doctrine’s application here
is doubtful. True, the doctrine is “an extremely robust claim preclusion device
that requires adversaries to join all possible claims stemming from an event or
series of events in one suit.” Chavez v. Dole Food Co., 836 F.3d 205, 228 n.130
(3d Cir. 2016) (en banc) (citation omitted). But the doctrine’s “preclusive effect
is limited to claims that could have been brought in the prior action.” Smith v.
Hillside Village, 279 F. Supp. 3d 537, 547 (D.N.J. 2017). Under the New Jersey
court rules, the Ojos were prevented from raising most counterclaims in the
course of defending a summary dispossess proceeding. Id. (citing N.J. Ct. R.
6:3-4). Although a tenant may raise a habitability defense, Daud v. Mohammad,
952 A.2d 1091, 1092 (N.J. Super. Ct. App. Div. 2008), there is support for the
proposition that, given the restricted nature of such proceedings, they have no
preclusive effect, C. F. Seabrook Co. v. Beck, 417 A.2d 89, 96 (N.J. Super. Ct.
App. Div. 1980); see Berzito v. Gambino, 308 A.2d 17, 22 (N.J. 1973) (allowing
tenants to seek rent paid prior to court’s ruling in summary dispossess action
that the landlord had breached the warranty of habitability). At any rate, the
allegations here appear to exceed the bounds of abatement of rent; the Ojos
seek compensatory damages in an amount of not less than $500,000.
      At the very least, then, the applicability of the entire controversy doctrine
or other preclusion doctrines cannot be conclusively determined from the face
of the Complaint. I therefore deny the motion to dismiss on those grounds, and
turn to the substance of the state-law claims.
            Breach of Contract
      The Ojos assert breach of contract claims in Counts 1 and 4. (Compl.
¶¶ 32–35, 49.) The contract in question is the Lease.
      At the outset, the claims fail against Ehrlich because Ehrlich is not a
party to the Lease. Aronsohn v. Mandara, 484 A.2d 675, 680 (N.J. 1984).
Ehrlich possessed no obligations under the Lease, and therefore could not have
breached them. As to Ehrlich, then, Counts 1 and 4 are dismissed.




                                        15
Case 2:20-cv-00949-KM-ESK Document 31 Filed 03/04/21 Page 16 of 22 PageID: 317




      Turning to Milrose, the Ojos must establish “(1) the existence of a valid
contract between the parties; (2) failure of the defendant to perform its
obligations under the contract; and (3) a causal relationship between the
breach and the plaintiff's alleged damages.” Mid-Atl. Salt, LLC v. Morris Cnty.
Coop. Pricing Council, 964 F.3d 218, 226 (3d Cir. 2020) (citation omitted). The
first element is not disputed. The Ojos and Milrose had a written lease that ran
through at least November 30, 2018. (Lease at 2.) The Ojos continued to live in
the apartment, and they paid rent until December 2019. It is not clear that the
Lease had been renewed at that point, but if not, there is at least an inference
to be drawn of a month-to-month tenancy. See N.J. Stat. Ann. § 46:8-10.
Under a month-to-month tenancy, the parties’ obligations to one another as
stated in the Lease would have continued. J.M.J. N.J. Props., Inc. v. Khuzam,
839 A.2d 102, 107 (N.J. Super. Ct. App. Div. 2004). Thus, the parties had a
valid contract imposing mutual obligations throughout the relevant period.
      Next, the Ojos allege that Milrose breached the Lease/contract by failing
to fulfil its obligations to maintain the premises and make repairs. (Compl.
¶ 33.) At this stage, it is not necessary to analyze the particulars of this Lease.
Residential leases in New Jersey are deemed to contain “an implied covenant of
habitability” that obligates the landlord to maintain the premises. Dowler v.
Boczkowski, 691 A.2d 314, 319 (N.J. 1997). That obligation survives and
continues through a month-to-month tenancy. See J.M.J., 839 A.2d at 107.
      The Complaint alleges facts, such as a bed bug infestation, that would
plausibly support an inference that Milrose did not fulfil its obligations.
(Compl. ¶ 18.) At a minimum, then, the Ojos have alleged a breach of the
implied covenant of habitability. The motion to dismiss Counts 1 and 4, as
against Milrose only, is denied.
             Wrongful Ouster
      The Ojos assert a claim (Count 2) that they were “wrongfully ousted”
from the apartment. (Compl. ¶ 38.) (Similar language also appears in Count 1,
but I deal with it here, where it stands alone.) The precise legal basis for this



                                        16
Case 2:20-cv-00949-KM-ESK Document 31 Filed 03/04/21 Page 17 of 22 PageID: 318




claim is unclear. There is no cause of action for “wrongful ouster” per se in New
Jersey. The likely explanation is that New Jersey is an anti-eviction state,
which provides protections greater than those of tort law. By statute, a landlord
cannot evict a tenant without showing good cause to a court in a summary
dispossess action and obtaining a judgment of possession. 147 Broadway Corp.
v. Robinson, 2008 WL 2663751, at *2 (N.J. Super. Ct. App. Div. July 9, 2008)
(per curiam) (citations omitted), Hale v. Farrakhan, 915 A.2d 581, 584 (N.J.
Super. Ct. App. Div. 2007); N.J. Stat. Ann. § 2A:39-1. Here, the landlord
brought such an action and the Ojos obtained dismissal of it by paying the rent
and vacating the apartment.
      There is, however, one potentially applicable cause of action.6 A tenant
may sue a landlord for instituting a summary dispossess action “[a]s a reprisal
for the tenant’s efforts to secure or enforce any rights under the lease or
contract, or under the laws of the State of New Jersey.” N.J. Stat. Ann. § 2A:42-
10.10(a). The Complaint alleges that Milrose brought the summary dispossess
action to “retaliate” against the Ojos for complaining about the state of the
premises. (Compl. ¶¶ 24–25, 38.) Accordingly, the Ojos have pleaded a claim
that the summary dispossess action was brought in reprisal for their efforts to
enforce their right to habitability.
      To be sure, the landlord has its own story to tell, in that the summary
dispossess action followed nonpayment of rent. Still, retaliation may be found
even if “other factors may also be present or even dominant.” Les Gertrude
Assocs. v. Walko, 621 A.2d 522, 525 (N.J. Super. Ct. App. Div. 1993) (citation
omitted). At the pleading stage, I can infer that the Ojos’ complaints were one




6      Other possible causes of action do not fit the allegations here. One applies when
a landlord displaces tenants based on a false representation that the property is
required for the landlord’s own use. N.J. Stat. Ann. § 2A:18-61.6. Another cause of
action is for unlawful detainer, where a landlord enters and occupies a property
without obtaining a judgment of possession. Id. §§ 2A:39-1, 2A:39-8; Levin v. Lynn,
708 A.2d 454, 457–58 (N.J. Super. Ct. App. Div. 1998).


                                          17
Case 2:20-cv-00949-KM-ESK Document 31 Filed 03/04/21 Page 18 of 22 PageID: 319




motivating factor. Thus, the Complaint states a § 2A:42-10.10(a) claim in
Count 2 against Milrose.
      Ehrlich, however, was not the Ojos’ landlord. Setting aside mere legal
conclusions, the factual allegations of the Complaint set forth only that Ehrlich
acted as Milrose’s attorney in the landlord-tenant case. To the extent Count 2
is asserted against Ehrlich, it will be dismissed.
             Negligence
      The Ojos assert a claim (Count 3) that Milrose was negligent in
maintaining the premises. (Compl. ¶ 45.) “The fundamental elements of a
negligence claim are a duty of care owed by the defendant to the plaintiff, a
breach of that duty by the defendant, injury to the plaintiff proximately caused
by the breach, and damages.” Shields v. Ramslee Motors, 223 A.3d 172, 176
(N.J. 2020) (citation omitted). A landlord has a duty to “maintain the premises
in a reasonably safe condition for the use and enjoyment of tenants and their
guests. Such maintenance includes . . . attentive repair work.” Anderson v.
Sammy Redd & Assocs., 650 A.2d 376, 378 (N.J. Super. Ct. App. Div. 1994).
The Ojos plausibly allege that Milrose breached that duty by failing to repair
the premises after repeated complaints. See Dwyer v. Skyline Apartments, Inc.,
301 A.2d 463, 465 (N.J. Super. Ct. App. Div. 1973) (failure to repair after notice
is a breach). They allege injury, proximate cause, and damages because their
furniture and clothing were “damaged and destroyed” (from bed bugs, I can
infer), they were otherwise deprived of the full enjoyment of their property
(Compl. ¶ 29), and they suffered other forms of property damage and emotional
distress (id.; see also Prayer for Relief). Accordingly, the Ojos have stated a
negligence claim against Milrose, and as to Milrose, the motion to dismiss is
denied.
      Ehrlich, however, was not the Ojos’ landlord, and had no duty to
maintain the premises. To the extent to the negligence claim (Count 3) is
asserted against Ehrlich, it will be dismissed.




                                        18
Case 2:20-cv-00949-KM-ESK Document 31 Filed 03/04/21 Page 19 of 22 PageID: 320




             NJCFA
      Count 6 contains, in addition to the FDCPA claim, a claim under the New
Jersey Consumer Fraud Act. (Compl. ¶ 58.)
      The NJCFA “provides a remedy for any consumer who has suffered an
ascertainable loss of moneys or property as a result of an unlawful commercial
practice.” Heyert v. Taddese, 70 A.3d 680, 694 (N.J. Super. Ct. App. Div. 2013).
The NJCFA applies to landlords of large buildings. Id. at 695. “The NJCFA
requires a plaintiff to prove three elements: (1) unlawful conduct by the
defendant; (2) an ascertainable loss by the plaintiff; and (3) a causal connection
between the defendant’s unlawful conduct and the plaintiff’s ascertainable
loss.” CDK Glob., LLC v. Tulley Auto. Grp., Inc. --- F. Supp. 3d ----, ----, Civ. No.
15-3103, 2020 WL 5743072, at *17 (D.N.J. Sept. 25, 2020) (quotation marks
and citation omitted).
      The first, unlawful-conduct element is not met by, for example, an
ordinary breach of contract or warranty. See Cox v. Sears Roebuck & Co., 647
A.2d 454, 462 (N.J. 1994) (simple breach of contract or warranty will not
support NJCFA claim). Nor has the CFA been permitted to subsume ordinary
landlord-tenant disputes; “the Consumer Fraud Act will only apply to extreme
conduct of landlords.” 49 Prospect St. Tenants Ass’n v. Sheva Gardens, Inc.,
547 A.2d 1134, 1144 (N.J. Super. Ct. App. Div. 1988). Applying those
principles, I find that the first element is inadequately pleaded. For example,
there is no allegation that the landlord imposed charges not permitted by law.
See Heyert, 70 A.3d at 696 (charging rent above rent ordinance’s limits was
unlawful practice). Nor is there any allegation that the landlord illegally
withheld services in order to drive the tenants from the building. 49 Prospect,
547 A.2d at 1142 (landlord’s failure to maintain apartment building in effort to
induce tenants to move out was unlawful practice).
      The third, ascertainable-loss element is also lacking. For a NJCFA claim,
generalized allegations of compensable damages do not suffice. “At the pleading
stage, plaintiffs must provide a reasonable valuation that quantifies the



                                         19
Case 2:20-cv-00949-KM-ESK Document 31 Filed 03/04/21 Page 20 of 22 PageID: 321




difference in value between the promised product and the actual product
received.” Matrix Distribs. v. Nat’l Ass’n of Bds. of Pharm., Civ. No. 18-17462,
2020 WL 7090688, at *18 (D.N.J. Dec. 4, 2020) (quotation marks, alteration,
and citation omitted), appeal docketed, No. 20-3638 (3d Cir. Dec. 31, 2020).
For habitability-type claims, this can mean a calculation of the diminution in
value of the apartment, damages for time lost in the apartment, and costs of
ameliorative efforts. 49 Prospect, 547 A.2d at 1140; Harmon v. Biltmore Realty
Co., LLC, No. A-2186-16T2, 2018 WL 5091900, at *6 (N.J. Super. Ct. App. Div.
Oct. 19, 2018) (per curiam). The Complaint attempts no such estimate. Rather,
the Complaint broadly seeks “economic damages” and damages for “emotional
trauma” to the tune of at least $500,000. (Compl. ¶¶ 59, Prayer (G).) For
purposes of the NJCFA, that does not meet the standard of an “ascertainable
loss.”
         Accordingly, the NJCFA claim contained in Count 6 will be dismissed.
               Conspiracy
         The Ojos assert a claim (Count 5) that Milrose and Ehrlich conspired to
levy additional rent charges and file the retaliatory summary dispossess action.
(Compl. ¶¶ 51–53.) A civil conspiracy is “combination of two or more persons
acting in concert to commit an unlawful act, or to commit a lawful act by
unlawful means, the principal element of which is an agreement between the
parties to inflict a wrong against or an injury upon another, and an overt act
that results in damage.” LoBiondo v. Schwartz, 970 A.2d 1007, 1029–30 (N.J.
2009). The conspiracy claim fails for two reasons.
         First, New Jersey has not recognized a conspiracy claim between a law
firm and its corporate client. A corporation cannot conspire with its agents.
Tynan v. Gen. Motors Corp., 591 A.2d 1024, 1032 (N.J. Super. Ct. App. Div.
1991), rev’d in part on other grounds, 604 A.2d 99 (N.J. 1992); see also, e.g.,
Carifi v. Barberio, No. A-0597-17T1, 2020 WL 7330081, at *18 (N.J. Super. Ct.
App. Div. Dec. 14, 2020); Marrin v. Capital Health Sys., Civ. No. 14-2558, 2015
WL 404783, at *10 (D.N.J. Jan. 29, 2015). An attorney acts as an agent for his



                                         20
Case 2:20-cv-00949-KM-ESK Document 31 Filed 03/04/21 Page 21 of 22 PageID: 322




or her client. Cohen v. Southbridge, 848 A.2d 781, 784 (N.J. Super. Ct. App.
Div. 2004). It stands to reason, then, that an attorney’s mere representation of
his or her client in litigation does not amount to a conspiracy. Sun Pharms.
Indus., Inc. v. Core Tech Sols., Inc., Civ. No. A-0646-11T4, 2013 WL 1942619, at
*20 (N.J. Super. Ct. App. Div. May 13, 2013) (per curiam); see Heffnan v.
Hunter, 189 F.3d 405, 413 (3d Cir. 1999) (recognizing this principle under
federal law); Am. Law Inst., Restatement (Third) of Torts: Liab. for Econ. Harm
§ 27 cmt. d (2020) (recognizing this principle under general tort law). Indeed,
the Ojos point to no New Jersey case recognizing a law firm/corporate client
conspiracy, and I could locate none.7 I decline to recognize their novel theory.
See City of Philadelphia v. Beretta U.S.A. Corp., 277 F.3d 415, 421 (3d Cir.
2002) (“[I]t is not the role of a federal court to expand state law in ways not
foreshadowed by state precedent.”).
      Second, even setting aside that legal infirmity, the Complaint does not
plausibly allege a conspiratorial agreement. Conspirators must “understand
the general objectives of the scheme, accept them, and agree, either explicitly
or implicitly, to do [their] part to further them.” Banco Popular N. Am. v. Gandi,
876 A.2d 253, 263 (N.J. 2005) (citation omitted). The Complaint only alleges in
conclusory fashion that Milrose and Ehrlich “conspired” together. (Compl.
¶ 24.) There are no facts indicating an agreement to do something wrongful—


7       Indeed, a corporate body, unlike a natural person, can only appear in court by
counsel. See N.J. Ct. R. 1:21-1(c) (“[A]n entity, however formed and for whatever
purpose, other than a sole proprietorship shall neither appear nor file any paper in
any action in any court of this State except through an attorney authorized to practice
in this State.”); see generally 19 C.J.S. Corporations § 785. That legal reality severely
undercuts the plausibility of any inference that, merely by hiring counsel, the
corporation enlisted a co-conspirator in its scheme. The Ojos’ theory here, taken to its
logical conclusion, would entail a self-proving conspiracy every time a corporation’s
position in litigation was found to be wrongful. Compare Banco Popular North America
v. Gandi, in which the New Jersey Supreme Court, based on various facts, recognized
a conspiracy between an individual and his lawyer. 876 A.2d 253, 263 (N.J. 2005). As
the Appellate Division explained, in Banco, “lawyers were alleged to have engaged in
civil conspiracies with their individual clients; they were not acting on behalf of a
corporation as its employee or agent.” Sun Pharms., 2013 WL 1942619, at *20.


                                           21
Case 2:20-cv-00949-KM-ESK Document 31 Filed 03/04/21 Page 22 of 22 PageID: 323




only an agreement by Ehrlich to represent Milrose in litigation based on rent
which had not been paid. True, Ehrlich’s pleading allegedly asked for rent that
exceeded the amount due. See Section III.A, supra. But that is a far cry from an
agreement to cause harm. See Banco, 876 A.2d at 263.
       For these reasons, the conspiracy claim (Count 5) will be dismissed.
             NJTIRA
       The Ojos assert an NJTIRA claim in Count 7, alleging that Milrose failed
to disclose that the property was infested. (Compl. ¶ 63.) The NJTIRA, however,
only requires that landlords provide tenants a statement prepared by the
Department of Community Affairs regarding tenant rights under New Jersey
law. N.J. Stat. Ann. §§ 46:8-45, 46:8-46; see also Dep’t of Cmty. Affairs, Truth
In Renting: A guide to the rights and responsibilities of residential tenants and
landlords in New Jersey,
https://www.nj.gov/dca/divisions/codes/publications/pdf_lti/t_i_r.pdf. Thus,
there is no NJTIRA violation for failing to disclose information apart from that
required by the DCA statement.
       Thus, the motion to dismiss the Count 7 NJTIRA claim is granted.
 IV.   CONCLUSION
       For the reasons set forth above, the motion to dismiss is granted in part
and denied in part. Counts 5 (conspiracy) and 7 (CLA, NJTIRA) are dismissed
in their entirety. Counts 1–4 (breach of contract, wrongful ouster, negligence,
refusal to repair) are dismissed insofar as those Counts are asserted against
Ehrlich. Count 6, to the extent it asserts an FDCPA claim against Milrose, is
dismissed. Count 6, to the extent it asserts an NJCFA claim against both
defendants, is dismissed. The motion is otherwise denied.
       A separate order will issue.
Dated: March 4, 2021
                                             /s/ Kevin McNulty
                                             ___________________________________
                                             Hon. Kevin McNulty
                                             United States District Judge


                                        22
